DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “a first ratio, which is the ratio of the first linear-expansion coefficient to the second linear-expansion coefficient, and a second ratio, which is the ratio of the second linear-expansion coefficient to the third linear-expansion coefficient, is within a predetermined range.” It is unclear that “a predetermined range” entails. This limitation fails to establish the metes and bounds for what ratio the linear-expansion coefficients of each recited element must be. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (U.S. 9,735,700) in view of Sano (U.S. 7,687,715).
With respect to claim 1, Takeuchi discloses an electric-power conversion apparatus (see Fig. 1, as well as Abstract) comprising: a cooling device (see 3 and 17, Fig. 1) having a first surface, a second surface opposite to the first surface (see Figs. 2 and 5 for a front view which shows how the cooling device has top and bottom surfaces), and a hole (see near the lead line of 6 in Fig. 1; specifically, the hole is the gaps within the cooling device that house the electrical components 2 and 5) that penetrates a portion thereof between the first surface side and the second surface side; and a first control circuit board (18, Fig. 5) provided at the first surface side of the cooling device.
Further, Takeuchi discloses that semiconductor modules (5s, Figs. 2 and 5) are housed within the cooling device and connected to the first control circuit board (see Fig. 5).
Takeuchi, however, fails to disclose a second control circuit board provided at the second surface side of the cooling device; and a pin header having a connection pin that penetrates the hole so as to connect the first control circuit board with the second control circuit board and a mold portion that is fixed to the cooling device and partially wraps the connection pin.
Sano discloses an electrical apparatus (see Fig. 5) comprising: a first control circuit board (13, Figs. 1B, 5, and 6B); a second control circuit board (14, Figs. 1B, 5, and 6B); and a pin header (Fig. 2A) having a connection pin (20, Figs. 2-3) so as to connect the first control circuit board with the second control circuit board (see Figs. 1B and 5) and a mold portion (19, Fig. 2A) that partially wraps the connection pin.
It is further noted that Sano disclose additional electronic devices (22, Fig. 5) mounted on the first control circuit board.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conversion apparatus of Takeuchi, with the teachings of Sano, as to have a second control circuit board provided at the second surface side of the cooling device; and a pin header having a connection pin that penetrates the hole so as to connect the first control circuit board with the second control circuit board and a mold portion that is fixed to the cooling device and partially wraps the connection pin, so that additional electrical components may be connected within the system on a different PCB, yet having power provided between the different circuit boards and in a manner that can still be cooled by the cooling device. 
With respect to claim 2, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Takeuchi and Sano disclose the electric-power conversion apparatus according to claim 1, comprising a first semiconductor module (5s, Figs. 2 and 5 of Takeuchi) provided between the first surface of the cooling device and the first control circuit board (see Fig. 5 of Takeuchi), wherein the first semiconductor module includes a first main body 51, Fig. 5 of Takeuchi) and a first connection terminal (53, Fig. 5 of Takeuchi) that extends from the first main body toward the first control circuit board so as to be connected with the first control circuit board, and wherein a tip portion, at the first control circuit board side, of the connection pin (20, Fig. 2 of Sano) and a tip portion of the first connection terminal are arranged on one and the same plane parallel to the first control circuit board.
With respect to claim 3, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Takeuchi and Sano disclose the electric-power conversion apparatus according to claim 2, wherein the tip portion, at the first control circuit board side, of the connection pin (20, Fig. 2 of Sano) and the tip portion of the first connection terminal (53, Fig. 5 of Takeuchi) are connected with the first control circuit board through soldering (col. 4, lines 22-29) in such a way as to penetrate the first control circuit board. 
With respect to claim 10, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Takeuchi and Sano disclose the electric-power conversion apparatus according to claim 1, wherein the mold portion has a mold flange portion (see 19v in Figs. 1B and 2A-2C), and the pin header is fixed to the cooling device through the intermediary of the mold flange portion. The pin header of Sano is fixed to the circuit board 13 via the mold flange portion. The obvious modification of Takeuchi in view of Sano, from the rejection of claim 1 above, produces a device where the pin header of Sano is fixed to the cooling device of Takeuchi. Thus, “the pin header is fixed to the cooling device through the intermediary of the mold flange portion”.
With respect to claim 12, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Takeuchi and Sano disclose the electric-power conversion apparatus according to claim 1, wherein with regard to a first linear-expansion coefficient, which is the linear-expansion coefficient of the connection pin, a second linear-expansion coefficient, which is the linear-expansion coefficient of the mold portion, and a third linear-expansion coefficient, which is the linear-expansion coefficient of the cooling device, each of a first ratio, which is the ratio of the first linear-expansion coefficient to the second linear-expansion coefficient, and a second ratio, which is the ratio of the second linear-expansion coefficient to the third linear-expansion coefficient, is within a predetermined range. All materials experience expansion upon heating and cooling. Accordingly, it is asserted that the “connection pin”, the “mold portion”, and the “cooling device” inherently have linear-expansion coefficients. Thus, these recited elements would inherently have linear-expansion coefficients that exist within a ratio of one another and are in any range (“a predetermined range”). Takeuchi and Sano disclose a “connection pin”, “mold portion”, and “cooling device” and thus are seen to inherently disclose a range of the ratios of the linear-expansion coefficient between the claimed elements.
With respect to claim 13, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Takeuchi and Sano disclose the electric-power conversion apparatus according to claim 1, wherein the connection pin has a bending portion (20c, Fig. 3A of Sano) therein outside the mold portion.
With respect to claim 14, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Takeuchi and Sano disclose the electric-power conversion apparatus according to claim 1, wherein the pin header is disposed within an area where the first control circuit board and the second control circuit board overlap each other (see Figs. 1 and 5 of Sano).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (U.S. 9,735,700) in view of Sano (U.S. 7,687,715), and further in view of Voltz (U.S. 4,914,062).
With respect to claim 6, the combined teachings of Takeuchi and Sano fail to teach that the pin header has a metal portion connected with the cooling device.
Voltz, is an example within the art that teaches a pin header (Fig. 1) having metal portions (7, Fig. 1) formed over the contact of the header to provide shielding. 
Further, seeing as the obvious modification of Takeuchi in view of Sano would produce a pin header that is fixed to a cooling device, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conversion apparatus of Takeuchi, as previously modified by Sano, with the teachings of Voltz as to have the pin header have a metal portion connected with the cooling device, so as to provide EMI shielding between the connection pins that interconnect the first and second control circuit boards that are connected with a cooling device.
With respect to claim 7, and in view of the obvious modification as noted above with respect to claim 6, the combined teachings of Takeuchi, Sano, and Volz disclose the electric-power conversion apparatus according to claim 6, wherein the metal portion forms a shield around the connection pin (see col. 1, lines 54-56 of Voltz).

Allowable Subject Matter
Claims 4-5, 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 4, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of a second semiconductor module provided between the second surface of the cooling device and the second control circuit board, wherein the second semiconductor module includes a second main body and a second connection terminal that extends from the second main body toward the second control circuit board so as to be connected with the second control circuit board, and wherein a tip portion, at the second control circuit board side, of the connection pin and a tip portion of the second connection terminal are arranged on one and the same plane parallel to the second control circuit board, and in combination with all the elements from which it depends.
Per claim 8, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the metal portion having a flange portion, and the pin header is fixed to the cooling device through the intermediary of the flange portion.
Per claim 11, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the mold flange portion having a mold positioning portion in the shape of a protrusion or a hole, and the pin header is positioned through the intermediary of the mold positioning portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach power conversion connection apparatus having cooling features and semiconductor devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833